Case 1:21-mc-91312-FDS Document1 Filed 04/22/21 Page1of5

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS. SUPREME JUDICIAL COURT
FOR SUFFOLK COUNTY
NO: BD-2020-082

IN RE: Lynne A. Saben

ORDER OF TERM SUSPENSION

 

This matter came before the Court, Wendlandt, J., ona
Petition for Reciprocal Discipline pursuant to S.J.C. Rule 4:01,
§ 16, filed by the Board on December 30, 2020 with a certified
copy of the State of New Hampshire Supreme Court suspension
order.

On December 30, 2020, an Order of Notice issued and was
served on the lawyer in the manner specified in S.J.C. Rule
4:01, § 21, directing the lawyer to inform the Court within
thirty (30) days why the imposition of the identical discipline
would be unwarranted in the Commonwealth of Massachusetts.

Having received no response from the lawyer, on March 10,
2020, an Order of Notice issued and was served on the lawyer in
the manner specified in §8.J.C. Rule 4:01, § 21, directing the
lawyer to appear at a hearing before the Court scheduled for
April 13, 2021 at 10 AM via Zoom video conference.

On April 13, 2021, the day of the scheduled hearing, the
Case 1:21-mc-91312-FDS Document1 Filed 04/22/21 Page 2 of5

lawyer and Office of Bar Counsel jointly filed a Waiver of
Hearing and Assent to Entry of Order.

Upon consideration thereof, it is ORDERED that:

1. Lynne A. Saben is hereby suspended from the practice
of law in the Commonwealth of Massachusetts for a period of one
year, effective date retroactive to December 9, 2020, the date
of the suspension order in New Hampshire. The lawyer, after the
-entry of this Order, shall not accept any new retainer or engage
as a lawyer for another in any new case or legal matter of any
nature.

It is FURTHER ORDERED that:

2. Within fourteen (14) days of the date of entry of this
Order, the lawyer shall:

a) file a notice of withdrawal effective immediately
with every court, agency, or tribunal before which a matter
is pending, together with a copy of the notices sent
pursuant to paragraphs 2(c) and 2(d) of this Order, the
client's or clients' place of residence, and the case
caption and docket number of the client's or clients'
proceedings;

b) xvesign effective immediately all appointments as
guardian, executor, administrator, trustee, attorney-in-
fact, or other fiduciary, attaching to the resignation a

copy of the notices sent to the wards, heirs, or
Case 1:21-mc-91312-FDS Document1 Filed 04/22/21 Page 3of5

beneficiaries pursuant to paragraphs 2(c) and 2(d) of this
Order, the place of residence of the wards, heirs, or
beneficiaries, and the case caption and docket number of
the proceedings, if any;

_c}) provide notice to all clients and to all wards,
heirs, and beneficiaries that the lawyer has been
suspended; that the lawyer is disqualified from acting as a
jawyer after the effective date of the suspension; and
that, if not represented by co-counsel, the client, ward,
heir, or beneficiary should act promptly to substitute
another lawyer or fiduciary or to seek legal advice
elsewhere, calling attention to any urgency arising from
the circumstances of the case;

d) provide notice to counsel for all parties (or, in
the absence of counsel, the parties) in pending matters
that the lawyer has been suspended and, as a consequence,
is disqualified from acting as a lawyer after the effective
date of the suspension;

e) make available to all clients being represented
in pending matters any papers or other property to which
they are entitled, calling attention to any urgency for
obtaining the papers or other property;

f) refund any part of any fees paid in advance that

have not been earned; and
Case 1:21-mc-91312-FDS Document 1 Filed 04/22/21 Page 4 of 5

g) close every IOLTA, client, trust or other
fiduciary account and properly disburse or otherwise
transfer all client and fiduciary funds in the lawyer’s
possession, custody or control.

All notices required by this paragraph shall be served by
certified mail, return receipt requested, in a form approved by
the Board.

3. Within twenty-one (21) days after the date of entry of
this Order, the lawyer shall file with the Office of the Bar
Counsel an affidavit certifying that the lawyer has fully
complied with the provisions of this Order and with bar
disciplinary rules. Appended to the affidavit of compliance
shall be:

a) a copy of each form of notice, the names and
addresses of the clients, wards, heirs, beneficiaries,
attorneys, courts, tribunals and agencies to which notices
were sent, and all return receipts or returned mail
received up to the date of the affidavit. Supplemental
affidavits shall be filed covering subsequent return
receipts and returned mail. Such names and addresses of
clients shall remain confidential unless otherwise
requested in writing by the lawyer or ordered by the court;

b) a schedule showing the location, title and account

number of every bank account designated as an IOLTA,
Case 1:21-mc-91312-FDS Document1 Filed 04/22/21 Page5of5

Judicial Court for Suffolk County:

a) aocopy of the affidavit of compliance required by
paragraph 3 of this Order;

b) a list of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and

c) the residence or other street address where
communications to the lawyer may thereafter be directed.
5. The lawyer's reinstatement to the practice of law in

the Commonwealth of Massachusetts shall be conditioned upon the

lawyer's reinstatement to the practice of law in New Hampshire.

By the Court, (Wendlandt, J.)

/s/ Maura S. Doyle
Maura S. Doyle, Clerk

 

Entered: April 20, 2021

A True Copy

Aits
2-20 NX
RDU

U-
Ldte A : eu

A455iStant C

    
